Citation Nr: 1341575	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  11-27 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a skin disorder, claimed as chloracne.  

2.  Entitlement to service connection for a skin disorder, claimed as chloracne, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1965 to March 1968, and from July 1969 to February 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Nashville, Tennessee.  

In July 2013, the Veteran testified from the RO at a videoconference Board hearing before the before the undersigned Veterans Law Judge seated in Washington, DC.  A transcript of this hearing is of record.

The issue of service connection for a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In a May 1991 rating decision, the RO denied service connection for a rash of the hands and back, finding that, while the Veteran was treated for a skin disorder during service, this disorder was acute and transitory.  The Veteran did not file a timely appeal to this decision.  

2.  Evidence received since the May 1991 rating decision contains evidence not previously considered that has some tendency to substantiate a current diagnosis of a skin disorder.  


CONCLUSIONS OF LAW

1.  The May 1991 rating decision that denied service connection for a rash of the hands and back became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  

2.  Evidence received since the May 1991 rating decision is new and material to reopen service connection for a skin disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Given the favorable decision by the Board (reopening of the claim), there is no further duty to notify or assist the Veteran or to explain how VA complied with the duties to notify and assist.  

Reopening of Service Connection for a Skin Disorder

In the current claim on appeal, the Veteran seeks to reopen service connection for a skin disorder.  Presently, he claims a current skin disorder was initially incurred during service.  In a May 1991 rating decision, service connection for a rash of the hands and back was denied.  The RO found that, although the Veteran was treated for a rash in service, such a disorder was acute and transitory and did not recur following service.  The Veteran did not initiate an appeal of this determination, and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c),(d)(3); 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  

In the May 1991 rating decision, the RO determined that while the Veteran received treatment for a skin disorder during service, this disorder was acute and transitory and was not shown on service separation or within the post-service record.  The evidence considered at that time included service treatment records but no post-service treatment records.  The Veteran did not initiate an appeal of this determination, and it became final.  

Since the prior denial of the claim in May 1991, recent evidentiary submissions have included additional VA medical treatment records, as well as the Veteran's own written and oral contentions.  Specifically, VA medical treatment records were received, which include a July 2011 VA examination.  This examination report reflects a finding of hypopigmented confluent scarring of the upper back.  During a June 2011 hearing before a Decision Review Officer, the Veteran stated he has experienced boils and other skin symptoms of the upper back since service.  He testified that he was told by a VA examiner that this disorder was keloid acne.  During the July 2013 videoconference hearing before a Veterans Law Judge, the Veteran again reported the development of boils and cysts of the upper back during service, with recurrent symptomatology since service.  

Having reviewed the evidentiary submissions since May 1991, the Board finds that new and material evidence to reopen service connection for a skin disorder has been received.  The July 2011 VA examination report confirmed a current diagnosis of scarring of the upper back and during his June 2011 and July 2013 hearings, the Veteran reported ongoing symptomatology of the same; hence, the examination report and hearing testimonies are new, in that they were not of record at the time of the prior final denial.  They are also not cumulative and redundant of evidence already of record, and are material, as the VA examination report confirms a current diagnosis of a skin disorder, which was one basis of the prior final denial of service connection for a rash of the hands and back.  

Additionally, the hearing testimony indicates the continuity of skin disorder symptomatology since service.  This evidence is also material because it relates to the unestablished fact of continuity of symptomatology since service that is necessary to substantiate the claim.  The Court has held that 38 C.F.R. § 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade, 24 Vet. App. at 117-18.  

Given this standard, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of service connection for a skin disorder.  At the time of the 1991 denial, VA had no competent evidence establishing a current diagnosis of a skin disorder for which service connection may be awarded.  The more recent evidence, confirming a current diagnosis of a skin disorder, addresses this prior basis for denial of service connection, as well as indicating continuity since service.  For these reasons, the Board finds that the additional evidence received since the May 1991 decision is new and material to reopen service connection for a skin disorder.  38 C.F.R. § 3.156(a).  (The reopened claim is addressed below)  


ORDER

New and material evidence having been received, the appeal to reopen service connection for a skin disorder is granted.  


REMAND

Service Connection for a Skin Disorder

The Veteran's service connection claim for a skin disorder having been reopened.  The Board finds that further development is required before adjudication on the merits.  The Board finds the VA nexus opinion in July 2011 to be inadequate because it is not based on a full and accurate history.  

The July 2011 VA examination confirmed a current diagnosis of hypopigmented scarring of the upper back.  The VA examiner opined that these disorders were unrelated to service, reasoning that acne or chloracne were not observed during his service period or within a year thereafter.  The VA examiner either failed to consider or discounted without explanation the Veteran's own reports of in-service treatment for a skin disorder of the back.  The VA examiner also did not discuss the history of "tropical acne" noted on a February 1972 service separation examination, a report of which runs counter to the examiner's finding of no in-service diagnosis of or treatment for a skin disorder. 

Once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, remand is required to afford the Veteran a complete VA medical examination and opinion that is upon an accurate history and facts.  

Accordingly, the issue of service connection for a skin disorder is REMANDED for the following action:

1.  The AMC/RO should schedule the Veteran for a VA dermatology examination for the purpose of assisting in determining the nature and etiology of any current skin disorder.  Following a review of all relevant evidence from the claims file, an interview with the Veteran to obtain a complete medical history, and an examination and any necessary testing, the examiner is asked to offer the following opinions: 
     a)  What current skin disorders (diagnoses) does the Veteran have?  
     b)  Is it at least as likely as not (50 percent or greater degree of probability) that any current skin disorder was incurred during service, or manifested to a compensable degree within a year of his last date of service in Vietnam?  
     c)  Is it at least as likely as not (50 percent or greater degree of probability) that any current skin disorder is due to or the result of herbicide exposure?  As the Veteran had service in Vietnam, his exposure to herbicides is presumed.  

In answering these questions, a rationale should be provided for any opinion or conclusion expressed.  This rationale should address any relevant medical opinions of record.  

2.  After undertaking any additional development deemed appropriate, and giving the Veteran the full opportunity to supplement the record, readjudicate the claim for service connection for a skin disorder in light of any additional evidence added to the record.  Such reconsideration should include the theory of entitlement to service connection as due to herbicide exposure.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case, and should be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


